DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,056,060. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the present Application.
Present Application
U.S. Patent No. 11,056,060
1. A display device, comprising:

pixels;


first scan lines coupled to the pixels to supply a first scan signal to the pixels at a first frequency;

second scan lines coupled to the pixels to supply a second scan signal to the pixels at a second frequency corresponding to a driving frequency of the pixels;


emission control lines coupled to the pixels to supply an emission control signal to the pixels at the first frequency; and

data lines coupled to the pixels to supply data signals to the pixels based on the driving frequency.


pixels coupled to first scan lines, second scan lines, emission control lines, and data lines;

a first scan driver configured to supply a first scan signal to each of the first scan lines at a first frequency;

a second scan driver configured to supply a second scan signal to each of the second scan lines at a second frequency corresponding to a driving frequency of the to pixels;

an emission driver configured to supply an emission control signal to each of the emission control lines at the first frequency;

a data driver configured to supply a data signal to each of the data lines at the second frequency; and is a timing controller configured to control the first scan driver, the second scan driver, the emission driver, and the data driver.


pixels;


first scan lines coupled to the pixels to supply a first scan signal to the pixels at a first frequency;

second scan lines coupled to the pixels to supply a second scan signal to the pixels at a second frequency corresponding to a driving frequency of the pixels;


emission control lines coupled to the pixels to supply an emission control signal to the pixels at the first frequency; and

data lines coupled to the pixels to supply data signals to the pixels based on the driving frequency,




wherein a pixel disposed on an i-th (i is a natural number) horizontal line of the pixels comprises:


a light emitting element including a first electrode, and a second electrode coupled to a second power supply;

a first transistor including a first electrode coupled to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node;

a second transistor coupled between a data line of the data lines and the first node, and configured to be turned on by the first scan signal supplied to an i-th first scan line of the first scan lines;

a third transistor coupled between the second node and a third node coupled to a second electrode of the first transistor, and configured to be turned on by the second scan signal supplied to an i-th second scan line of the second scan lines;

a fourth transistor coupled between the second node and a first initialization power supply, and configured to be 

a fifth transistor coupled between the first power supply and the first node, and configured to be turned off by the emission control signal supplied to an i-th emission control line of the emission control lines;

a sixth transistor coupled to the third node and the first electrode of the light emitting element, and configured to be turned off by the emission control signal; and

a storage capacitor coupled between the first power supply and the second node.


pixels coupled to first scan lines, second scan lines, emission control lines, and data lines;

a first scan driver configured to supply a first scan signal to each of the first scan lines at a first frequency;

a second scan driver configured to supply a second scan signal to each of the second scan lines at a second frequency corresponding to a driving frequency of the to pixels;

an emission driver configured to supply an emission control signal to each of the emission control lines at the first frequency;

a data driver configured to supply a data signal to each of the data lines at the second frequency; and is a timing controller configured to control the first scan driver, the second scan driver, the emission driver, and the data driver.

10. The display device according to claim 1, wherein a pixel disposed on an i-th (i is a natural number) horizontal line of the pixels comprises;

a light emitting element including a first electrode, and a second electrode coupled to a second power supply;

a first transistor including a first electrode coupled to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node;

a second transistor coupled between a data line of the data lines and the first node, and configured to be turned on by the first scan signal supplied to an i-th first scan line of the first scan lines;

a third transistor coupled between the second node and a third node coupled to a second electrode of the first transistor, and configured to be turned on by the second scan signal supplied to an i-th second scan line of the second scan lines;

a fourth transistor coupled between the second node and a first initialization power supply, and configured to be 

a fifth transistor coupled between the first power supply and the first node, and configured to be turned off by the emission control signal supplied to an i-th emission control line of the emission control lines;

a sixth transistor coupled to the third node and the first electrode of the light emitting element, and configured to be turned off the emission control signal; and

a storage capacitor coupled between the first power supply and the second node.


pixels;


first scan lines coupled to the pixels to supply a first scan signal to the pixels at a first frequency;

second scan lines coupled to the pixels to supply a second scan signal to the pixels at a second frequency corresponding to a driving frequency of the pixels;


emission control lines coupled to the pixels to supply an emission control signal to the pixels at the first frequency; and

data lines coupled to the pixels to supply data signals to the pixels based on the driving frequency,




wherein a pixel disposed on an i-th (i is a natural number) horizontal line of the pixels comprises:


a light emitting element including a first electrode, and a second electrode coupled to a second power supply;

a first transistor including a first electrode coupled to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node;

a second transistor coupled between a first data line of the data lines and the first node, and configured to be turned on by the first scan signal supplied to an i-th first scan line of the first scan lines;



a fourth transistor coupled between the second node and a first initialization power supply. and configured to be turned on by a third scan signal supplied to an i-th third scan line; and

a fifth transistor coupled between the first power supply and the first node, and configured to be turned off by the emission control signal supplied to an i-th emission control line of the emission control lines.


pixels coupled to first scan lines, second scan lines, emission control lines, and data lines;

a first scan driver configured to supply a first scan signal to each of the first scan lines at a first frequency;

a second scan driver configured to supply a second scan signal to each of the second scan lines at a second frequency corresponding to a driving frequency of the to pixels;

an emission driver configured to supply an emission control signal to each of the emission control lines at the first frequency;

a data driver configured to supply a data signal to each of the data lines at the second frequency; and is a timing controller configured to control the first scan driver, the second scan driver, the emission driver, and the data driver.

17. The display device according to claim 1, wherein a pixel disposed on an i-th (i is a natural number) horizontal line of the pixels comprises:

a light emitting element including a first electrode, and a second electrode coupled to a second power supply;

a first transistor including a first electrode coupled to a first node electrically connected to a first power supply, and configured to control a driving current based on a voltage of a second node;

a second transistor coupled between a first data line of the data lines and the first node, and configured to be turned on by the first scan signal supplied to an i-th first scan line of the first scan lines;



a fourth transistor coupled between the second node and a first initialization power supply, and configured to be turned on by a third scan signal supplied to an i-th third scan line; and

a fifth transistor coupled between the first power supply and the first node, and configured to be turned off by the emission control signal supplied to an i-th emission control line of the emission control lines.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 25, 2022